In an action by a wife for separation, defendant appeals from an order adjudging him in contempt for failure to make payment" of alimony and counsel fees, as provided by court order; and staying him from taking any affirmative proceedings in the action until the counsel .fees, due and payable, and at least 50% of the arrears in alimony have been paid. Order affirmed, with $10 costs and disbursements. While a copy of the order directing payment of the counsel fee and alimony was not served on defendant personally, he had knowledge of the order and its terms, and a copy of said order was served on his attorney. Carswell, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.